USDC IN/ND case 2:19-cv-00152-TLS-JPK document 19 filed 10/27/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


TRACY MARTINEZ,

                       Plaintiff,

                       v.                              CAUSE NO.: 2:19-CV-152-TLS-JPK

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                       Defendant.

                                             ORDER

       This matter is before the Court on the Report and Recommendation of the United States

Magistrate Judge [ECF No. 18], filed by Magistrate Judge Joshua P. Kolar on July 21, 2020. On

April 26, 2019, the Plaintiff filed a Complaint [ECF No. 1] in which she sought to appeal a final

administrative decision which denied her request for disability benefits. The Plaintiff filed an

Opening Brief [ECF No. 16], and the Defendant filed a Response [ECF No. 17]. The Plaintiff did

not file a reply, and the time to do so has passed. On September 6, 2019, this matter was referred

to Judge Kolar for a Report and Recommendation. See Order, ECF No. 11. In the July 21, 2020

Report and Recommendation, Judge Kolar recommends that the Court affirm the decision of the

Commissioner of the Social Security Administration and enter judgment in favor of the

Commissioner and against the Plaintiff.

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1)(C), which provides as follows:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to
       which objection is made. A judge of the court may accept, reject, or modify, in
USDC IN/ND case 2:19-cv-00152-TLS-JPK document 19 filed 10/27/20 page 2 of 2


       whole or in part, the findings or recommendations made by the magistrate judge.
       The judge may also receive further evidence or recommit the matter to the
       magistrate judge with instructions.

28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.”). Portions of a recommendation to

which no party objects are reviewed for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734,

739 (7th Cir. 1999). Judge Kolar gave the parties notice that they had fourteen days to file

objections to the Report and Recommendation. As of the date of this Order, neither party has

filed an objection to Judge Kolar’s Report and Recommendation, and the time to do so has

passed. The Court has reviewed the Report and Recommendation and finds that the Magistrate

Judge’s proposed disposition is well taken.

       Therefore, the Court ACCEPTS, IN WHOLE, the Report and Recommendation of the

United States Magistrate Judge [ECF No. 18]. The Court AFFIRMS the final decision of the

Commissioner of the Social Security Administration.

       SO ORDERED on October 27, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
